Citation Nr: 1527230	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for ambulance services rendered on June 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 through February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System located in Gainesvile, Florida, which denied financial assistance for unauthorized non-VA medical expenses arising out of non-VA ambulance services received by the Veteran on June 14, 2012.  The Veteran has perfected a timely appeal of that denial.

The Veteran's claims file consists of a traditional paper claims file, as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents have been considered as part of the appellate record in connection with this appeal.


FINDINGS OF FACT

1.  On June 14, 2012, the Veteran received non-VA ambulance transportation and treatment enroute to VA medical facility in Gainesville, Florida.

2.  On December 4, 2013, VA received the Veteran's request for payment or reimbursement for the unauthorized transportation cost and medical treatment provided to the Veteran on June 14, 2012. 

3.  The Veteran received treatment after July 19, 2001, but after May 21, 2012.

4.  Service connection is not in effect for the Veteran for any disabilities, and, the Veteran has not participated in a VA vocational rehabilitation program.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred for ambulance services rendered on June 14, 2012 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans' Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

There is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, an issue where the law and not the underlying facts or development of the facts are dispositive, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).




II.  Analysis

In July 2013, the North Florida/South Georgia Veterans Health System in Gainesville, Florida denied the Veteran's request for financial assistance for unauthorized non-VA ambulance services received by the Veteran on June 14, 2012.  In part, the Gainesville facility's denial was based on the determination that the Veteran's request was received more than 90 days from the date of services for which the Veteran sought assistance.

Although the July 2013 denial does not cite any specific law or regulation vis-à-vis the timeliness of the Veteran's request, the denial appears to rely upon the provisions of 38 C.F.R. § 17.1004(d).  That provision states:  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).

The record shows that the Veteran's request for financial assistance was received on December 4, 2013, more than 90 days after the ambulance service at issue was rendered on June 14, 2012.  Hence, his request is untimely under 38 C.F.R. § 17.1004(d).

Notably, 38 C.F.R. § 17.1004 was amended to codify situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  In that regard, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012." 38 C.F.R. § 17.1004(f) (2014) (emphasis added).  A plain reading of this regulation indicates that the provisions of paragraph (d) will no longer be a bar to a claim under the amended criteria of 38 U.S.C.A. § 1725, but only if the claim otherwise meets the new criteria set forth in paragraph (f).

Here, the Veteran's December 2013 claim does not meet the criteria under 38 C.F.R. § 17.1004(f), as the June 2012 non-VA ambulance services were obviously not rendered more than 90 days before May 21, 2012.  Accordingly, the newly amended provisions under 38 C.F.R. § 17.1004(f) do not cure the untimeliness of the Veteran's request.  As the Veteran's request for financial assistance was untimely, he is not entitled to financial assistance for the non-VA ambulance services received on June 14, 2012 under 38 U.S.C.A. § 1725.

In some instances, reimbursement or payment for unauthorized non-VA medical expenses may be provided under 38 U.S.C.A. § 1728.  Those provisions and the  implementing regulations (38 C.F.R. §§ 17.120-21 ) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran who is a participant in a VA vocational rehabilitation program.

Here, the record shows that, although the Veteran received non-service-connected pension benefits for various disabilities, service-connection has never been in effect for the Veteran for any disabilities.  Moreover, there is no indication in the record that the Veteran has participated in a VA vocational rehabilitation program.  Under those facts, 38 C.F.R. § 1728 also does not provide the Veteran any relief.

By operation of law, the Veteran is not entitled to payment or reimbursement of unauthorized non-VA medical expenses incurred for ambulance services rendered on June 14, 2012.  Accordingly, this appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for ambulance services rendered on June 14, 2012 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


